DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant has canceled claims 2, 11, 16.

Response to Arguments

	101 Rejections:
	Computer readable medium rejections of claims 15, 17-20 have been withdrawn based on the amendment filed on 6/13/2022.

	With respect to applicant’s arguments regarding 101 that the claims are not directed to Mental process. Examiner respectfully disagrees.  
The independent claims 1, 10 and 15 recites “for each document in the set of documents, determining one or more documents of the set of documents that are similar to the document by the computing device; and for each document in the set of documents, based on one or more documents that are similar to the document, determining a second set of keywords  from the first set of keywords as semantic tags wherein the semantic tags represent hidden relationships in the set of documents, but do not appear in each document in the set of documents”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a memory’, “computing device”, “a computer readable medium” nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining similar documents and second set of keywords” in the limitations cited above could be performed by a human mind (e.g. human mind can find matching documents in a library of documents and determine keywords for the documents), with possible aid of paper & pen and/or calculator, see Appendix 7 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation’.
This judicial exception is not integrated into a practical application. In particular, the claims 1, 10 and 15 recites the additional elements: “receiving a set of documents by a computing device, wherein each document in the set of documents comprises a first set of keywords that are one or more terms from the set of documents that relate to a topic associated with the set of documents”, these are insignificant extra solution activity, like mere data gathering, MPEP.2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits on practicing the abstract idea. Claims 1, 10 and 15 recites an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic computing device, memory, computer readable medium to receive a set of keywords, hence does not add anything significant to the abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

103 Rejection:

Applicant’s arguments, see remarks, filed on 6/13/2022, with respect to the rejection(s) of claim(s) 1, 3-10, 12-15, 17-18 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of and in view of Nakano et al. (US 2013/0254190) and in view of Ober, Jr. (US 2016/0019365).

In the interest of compact prosecution, Examiner suggests that applicant clarify how the semantic tags are generated and the functionalities of semantic tags as described in the instant specification paragraphs [0030-0035]. Examiner is available for an interview at the number below to discuss this option or other avenues at Applicant's convenience.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-10, 12-15, 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 1, 10, 15 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Instant specification does not describe the limitation “wherein the semantic tags represent hidden relationships in the set of documents, but do not appear in each document in the set of documents”.  The specification paragraphs [0004, 0018] describe that “These semantic tags determined for a document represent novel or hidden concepts and contexts that may relate to the document, but that do not actually appear in the document”.  The claimed limitations recite “relationships” and specification describes “context or concept”, which has different meanings and the claimed limitation recites “but do not appear in each document in the set of documents”, and the specification describes the hidden documents are not in the documents itself.  For the purpose of the examination, the above cited limitation is interpreted as determining hidden concepts that are not in the document itself.

	The dependent claims depends upon the independent claims and they are likewise rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10, 12-15, 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10 and 15 recites limitation “wherein the semantic tags represent hidden relationships in the set of documents, but do not appear in each document in the set of documents” which is ambiguous because, the limitation can be interpreted in multiple ways, i.e it could mean to have semantic tags which has hidden relationships and they are not in all the documents or filtering the documents which has hidden semantic relationships etc.  For the purpose of the examination the limitation is interpreted as semantic tags representing a concept which is not in the document, the document will have a different term, i.e. topic (semantic tags) StarTrack and term (hidden relationship) science fiction which is not in the document.
	The dependent claims depends upon the independent claims and they are likewise rejected.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-10, 12-15, 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to receiving a set of documents which includes set of keywords, determining similar documents for each of the documents and determining second set of keywords for the document.
The independent claims 1, 10 and 15 recites “for each document in the set of documents, determining one or more documents of the set of documents that are similar to the document by the computing device; and for each document in the set of documents, based on one or more documents that are similar to the document, determining a second set of keywords  from the first set of keywords as semantic tags wherein the semantic tags represent hidden relationships in the set of documents, but do not appear in each document in the set of documents”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a memory’, “computing device”, “a computer readable medium” nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining similar documents and second set of keywords” in the limitations cited above could be performed by a human mind (e.g. human mind can find matching documents in a library of documents and determine keywords for the documents), with possible aid of paper & pen and/or calculator, see Appendix 7 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation’.
This judicial exception is not integrated into a practical application. In particular, the claims 1, 10 and 15 recites the additional elements: “receiving a set of documents by a computing device, wherein each document in the set of documents comprises a first set of keywords that are one or more terms from the set of documents that relate to a topic associated with the set of documents”, these are insignificant extra solution activity, like mere data gathering, MPEP.2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits on practicing the abstract idea. Claims 1, 10 and 15 recites an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic computing device, memory, computer readable medium to receive a set of keywords, hence does not add anything significant to the abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claims 3, 12 and 17 are dependent on 1, 10 and 15 and includes all the limitations of claim 1, 10 and 15, therefore, claims 3, 12 and 17 recites the same abstract idea of “mental process”.  Claims 3, 12 and 17 describes different keywords for different documents, and therefore, does not amount to significantly more than the abstract idea.

Claims 4, 13 and 18 are dependent on 1, 10 and 15 and includes all the limitations of claim 1, 10 and 15, therefore, claims 4, 13 and 18 recites the same abstract idea of “mental process”. Claims 4, 13 and 18 describes a training model, and therefore, does not amount to significantly more than the abstract idea.

Claims 5, 14, and 19 are dependent on claims 4, 13 and 18 and claims 4, 13, 18 are dependent on 1, 10 and 15 and includes all the limitations of claim 1, 10 and 15, therefore, claims 5, 14, and 19 recites the same abstract idea of “mental process”. Claims 5, 14, and 19 describes receiving a document and determining semantic tags for the documents, and therefore, does not amount to significantly more than the abstract idea.
Claim 6 is dependent on 1 and includes all the limitations of claim 1, therefore, claim 6 recites the same abstract idea of claim 1, claim 6 describes how keywords are generated such as by computing frequency of each term and selecting a keyword based on the frequency and therefore, does not amount to significantly more than the abstract idea.
Claim 7 is dependent on 1 and includes all the limitations of claim 1, therefore, claim 7 recites the same abstract idea of claim 1, claim 7 describes type of frequency such as inverse frequency and therefore, does not amount to significantly more than the abstract idea.

Claim 8 is dependent on 1 and includes all the limitations of claim 1, therefore, claim 8 recites the same abstract idea of claim 1, claim 8 describes determining second set of keywords and generating second set of keywords and therefore, does not amount to significantly more than the abstract idea.

Claim 9 and 20 are dependent on claims 1 and 15 and includes all the limitations of claims 1 and 15, therefore, claims 9 and 20 recites the same abstract idea of claims 1 and 15, claims 9 and 20 describes determining similar documents by cosine similarity based function, does not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 7, 10, 12, 13, 15, 17, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leal et al. (US 2018/0300315) and in view of Nakano et al. (US 2013/0254190) and in view of Ober, Jr. (US 2016/0019365).

With respect to claim 1, Leal teaches a method for determining semantic tags for a document ([0046]; examiner’s note: creating a semantic topic is creating a semantic tag for a document), comprising: receiving a set of documents by a computing device, wherein each document in the set of documents comprises a first set of keywords (fig. 1A; element 102; the computing device receives documents (set of documents), [0146, a first function may calculate the similarity between a candidate document and the target document (e.g., the number of relevant tags in common in both documents weighted by the relevancies of each tag/document pair)]; examiner’s note: each document is associated with tags (first set of keywords)) that are one or more terms from the set of documents that relate to a topic associated with the set of documents ([0107, 0116]; examiner’s note: each term/keywords are related to a topic in multiple documents); 
for each document in the set of documents, determining one or more documents of the set of documents that are similar to the document by the computing device ([0146, 0147, 0148]; examiner’s note: the computing device receives set of documents as shown in fig. 1A, element 102 and similar documents are determined by matching tags between target document and candidate document);
for each document in the set of documents, based on one or more documents that are similar to the document, determining a set of keywords from ([0013, 0090]; examiner’s note: similar documents are detected and keywords are generated for the documents).
Leal does not explicitly teach determining a second set of keywords from the first set of keywords as semantic tags by the computing device.
Leal teaches identifying similar documents ([0146, 0147]; examiner’s note: determining similarities between documents based on tags) and suggesting a new tag (second set of keywords) for a document ([0108, 0112, 0117]; examiner’s note: suggesting new tags for a document; previous tags (first set of keywords) are filtered to generate a suggest tag (second set of keywords)).  Leal does not explicitly teach determining a second set of keywords from the first set of keywords as semantic tags by the computing device.
However, Nakano teaches determining a second set of keywords from the first set of keywords as semantic tags by the computing device ([0049, 0074]; examiner’s note: second set of keywords are generated from the first group of keywords and each sets of keywords is associated with semantic type (semantic tag)).  One of ordinary skill in the art would recognize that determining a second set of keywords as a semantic tag of Nakano could be incorporated with the system of Leal to determine additional for keywords of a document.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate second set of keywords for a document of Nakano into the system of Leal to have an efficient and faster system. The motivation would be to have a system which will have additional keywords for a document to find the document faster and also to have a greater possibility to find the document when search for the document.
Leal and Nakano in combination do not explicitly teach wherein the semantic tags represent hidden relationships in the set of documents, but do not appear in each document in the set of documents.
Leal teaches relationships in documents ([0061, 0077]; examiner’s note: each tag defines a concept (semantic tag) and relationships between documents) and Nakano teaches semantic tags in [0048].  Leal and Nakano do not in combination teach represent hidden relationships in the set of documents, but do not appear in each document in the set of documents.
However, Ober teaches semantic tags represent hidden relationships in the set of documents, but do not appear in each document in the set of documents ([0080, 0081]; examiner’s note: the hidden concepts (relationships) are determined and they do not appear in each of the documents i.e. paragraphs [0081] describes that the term hypertension (semantic tags) representing concepts that needs to be searched for in the documents but does not specifically appear in the documents).  One of ordinary skill in the art would recognize that incorporating the determination of a hidden relationships of documents which does not appear in the documents of Ober to find more keywords to find more relevant documents.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate the functionalities of Ober into the system of Leal/Nakano to have an efficient and faster system. The motivation would be to have a system which will have find keywords that is presented in the topic/tag/keywords but are not presented in the documents itself to find the hidden keywords to find better search results.

With respect to claim 3, Leal, Nakano and Ober in combination teach the method of claim 1, Leal further teaches wherein, for each document, the second set of keywords is different than the first set of keywords ([0108, 0117]; examiner’s note: the new tags are different than the previous tag).

With respect to claim 4, Leal, Nakano and Ober in combination teach the method of claim 1, Leal further teaches further comprising training a model using the first set of keywords determined for each document ([0092, similarity score represents a confidence level that the tag was appropriately selected using the machine learning method(s) in step 406.]; examiner’s note: the tags (keywords) are selected by the machine learning model (training model)).

With respect to claim 6, Leal, Nakano, Ober in combination teaches the method of claim 1, Leal further teaches wherein each document of the set of documents comprises a plurality of terms ([0085, 0087]; examiner’s note: each documents comprises plurality of terms);
Nakano further teaches comprising, for each document of the set of documents, generating the first set of keywords by: computing a frequency for each term of the plurality of terms ([0050]; examiner’s note: frequencies for each keywords (term) is determined); and selecting the first set of keywords from the terms of the plurality of terms based on the computed frequencies ([0052]; examiner’s note: each keyword is selected based on the frequencies).
One of ordinary skill in the art would recognize that selecting keywords based of frequency of Nakano could be incorporated with the system of Leal/Ober to select keywords based on frequency.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate selecting keywords based on frequencies of Nakano into the system of Leal/Ober to have an system to select best keywords. The motivation would be to have a system which will select keywords based on term frequencies to select the most relevant keywords related to a document to find the document faster to save time.

With respect to claim 7, Leal/Nakano/Ober in combination teaches the method of claim 6, Leal further teaches wherein computing the frequency for a term comprises computing the term frequency-inverse document frequency ("TFIDF") for the term (Leal [0145, the similarity of the text of documents is calculated using tf-idf vectors or similar metrics]; examiner’s note: each text contains the term).

Claim 10 encompasses the same scope of limitation of claim 1, in additions of a computing device, memory ([0169], Leal).  Therefore, claim 10 is rejected on the same basis of rejection of claim 1.

Claim 12 is rejected on the same basis of rejection of claim 3.
Claim 13 is rejected on the same basis of rejection of claim 4.

Claim 15 encompasses the same scope of limitation of claim 1, in additions of a computer-readable medium ([0169], Leal).  Therefore, claim 15 is rejected on the same basis of rejection of claim 1.

Claim 17 is rejected on the same basis of rejection of claim 3.
Claim 18 is rejected on the same basis of rejection of claim 4.

Claims 9, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leal et al. (US 2018/0300315) and in view of Nakano et al. (US 2013/0254190) and in view of Ober, Jr. (US 2016/0019365) and in view of Kumar et al. (US 2012/0310930).

With respect to claim 9, Leal, Nakano and Ober in combination teach the method of claim 4, Leal further teaches wherein determining one or more documents of the set of documents that are similar to the document (Leal [0146, 0147]) but do not in combination explicitly teach comprises determining the one or more documents using a cosine similarity-based function.
However, Kumar teaches determining the one or more documents using a cosine similarity-based function ([0046]; examiner’s note: similarities of documents are determined based on cosine similarity function).  One of ordinary skill in the art would recognize that cosine similarity function of Kumar could be incorporated with the system of Leal/Nakano/Ober to determine similar documents.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate cosine similarity of Kumar into the system of Leal/Nakano/Ober to have an system to calculate relevant document. The motivation would be to have a system which will determine similar documents correctly and faster.

Claim 20 is rejected on the same basis of rejection of claim 9.

Claims 5, 14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leal et al. (US 2018/0300315) and in view of Nakano et al. (US 2013/0254190) and in view of Ober, Jr. (US 2016/0019365) and in view of Soni et al. (US 2018/0285459).

With respect to claim 5, Leal, Nakano and Ober in combination teach the method of claim 4, Leal and Nakano further teach sematic tags and training model (Leal, [fig. 5, 0116], Nakano [0047, 0048]) but do not in combination teach receiving a document, wherein the document is not in the first set of documents; determining one or more semantic tags for the document using the model.
However, Soni teaches receiving a document, wherein the document is not in the first set of documents ([0010, 0017]; examiner’s note: the new document is not in the set of documents, it is added later to the document set); and 
determining one or more semantic tags for the document using the model ([0051, 0052, 0063]; examiner’s note: the tags are semantic tags because it carries semantic information and tags are associated with the documents by machine learning model).  One of ordinary skill in the art would recognize that receiving a document that is not in the documents determining semantic tags for the document of Soni could be incorporated with the system of Leal/Nakano/Ober to determine semantic tags for a new document.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate receiving a document that is not in the documents determining semantic tags for the document of Soni into the system of Leal/Nakano/Ober to have an efficient and faster system. The motivation would be to have a system which will determine sematic tags for a new document to identify the document and find the document faster.

Claim 14 is rejected on the same basis of rejection of claim 5.
Claim 19 is rejected on the same basis of rejection of claim 5.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leal et al. (US 2018/0300315) and in view of Nakano et al. (US 2013/0254190) and in view of Ober, Jr. (US 2016/0019365) and in view of AGNIHOTRAM et al. (US 2019/0370396).

With respect to claim 8, Leal teaches the method of claim 1, but does not explicitly teach wherein for each document of the plurality of documents, determining the second set of keywords for the document comprises determining keywords from - 17 -Docket No.: 10336-714US1PATENT the first set of keywords associated with each of the one or more similar documents that are not in the first set of keywords associated with the document  and generating the second set of keywords based on the determined keywords. Leal teaches similar documents and first set of keywords ([0145, 0147]; examiner’s note: the tags are the keywords and similar documents are calculated by similar tags) and Nakano teaches generating second sets of keywords from the determined first set of keywords ([0047, 0048]; examiner’s note: second set of keywords are generated from the first set of keywords), but they do not in combination teach explicitly teach determining keywords from the first set of keywords that are not in the similar documents.
However, AGNIHOTRAM determining keywords from the first set of keywords that are not in the similar documents ([0039, 0041]; examiner’s note: the uncommon and non-relevant keywords are not the documents).  One of ordinary skill in the art would recognize that determining keywords that are not in the similar documents of AGNIHOTRAM could be incorporated with the system of Leal/Nakano/Ober to identify unknow keywords.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate determining keywords that are not in the similar documents of AGNIHOTRAM into the system of Leal/Nakano/Ober to have a system to find unknown keywords in the documents. The motivation would be to have a system which will find keywords that are not in the similar document to assign those keywords as second set of keywords to find the documents faster.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATIMA P MINA/           Examiner, Art Unit 2159  
/Mariela Reyes/           Supervisory Patent Examiner, Art Unit 2159